Fourth Court of Appeals
                               San Antonio, Texas
                                   October 29, 2014

                                  No. 04-14-00394-CV

                                   Desmond D. LEE,
                                      Appellant

                                           v.

                 BRECKENRIDGE GROUP SAN ANTONIO, II L.P.,
                                Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 388765
                         Honorable Tina Torres, Judge Presiding

                                       ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on October 29, 2014.


                                            _____________________________
                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.


                                            _____________________________
                                            Keith E. Hottle, Clerk